   Case: 4:18-cv-00150-GHD-RP Doc #: 55-2 Filed: 09/04/19 1 of 1 PageID #: 534




                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                         GREENVILLE DIVISION

JERRY VANWAGNER                                                       PLAINTIFF

VERSUS                                   CIVIL ACTION NO. 4:18-CV-150-GAD-RP

C. FAULKS, ET AL                                                   DEFENDANTS


           DEFENDANT NURSE PRACTITIONER ANGELA BROWN’S
                  MOTION FOR SUMMARY JUDGMENT



                          EXHIBT “B”
  PLAINTIFF’S MEDICAL RECORDS
                 FILED UNDER SEAL
                   PER COURT ORDER




                                                                            B
